DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Parrish discloses: a readout circuit (para. [0033]) that allows on-chip bias calibration (para. [0032]) of a microbolometer focal plane array (FPA) (para. [0027]), comprising: a memory (fig.10 item 28) for storing one or more biasing values for a plurality of pixels within the FPA (para. [0032]), the plurality of pixels (fig.10 item 12) being arranged in one or more columns and one or more rows within the FPA; a column readout connected to the memory and configured to search for the one or more biasing values and to apply a bias adjustment based on the one or more biasing values to a signal received from the FPA (para. [0032]); and a column multiplexer (fig.10 item 26) connected to the column readout and configured to perform dynamic column selection for one or more columns of pixels within the FPA (para. [0033]). The prior arts fail to teach, disclose, suggest or make obvious: a detector biasing device connected to the column readout and configured to generate the one or more biasing values based on feedback from the memory: a reference detector connected to the detector biasing device and configured to cancel unwanted signals from the FPA.
Regarding claim 12, Parrish discloses: setting a bias value for a pixel in a focal plane array of the microbolometer detector (para. [0027]); generating an output voltage based on the bias value for the pixel (para. [0030]). Dupont discloses: comparing the output voltage to a target voltage (para. [0045]); adjusting the bias value based on the comparison of the output voltage and the target voltage uniform across all pixels of the FPA (para. [0045]); and storing, in a memory, the adjusted bias value for the pixel (para. [0044], [0048]). The prior arts fail to teach, disclose, suggest or make obvious: comparing the output voltage to a target voltage uniform across all pixels of the FPA.
Regarding independent claim 15, Parrish discloses: a memory for storing a biasing value for a pixel (para. [0032]), the pixel being one of a plurality of pixels within the FPA (para. [0027]); a detector biasing device connected to the memory (para. [0032]), the detector biasing device being configured to search for the biasing value and to apply a bias adjustment based on the biasing value (para. [0032]); a detector signal amplifier connected to the detector biasing device and configured to amplify the output signal (para. [0033]); and a detector signal multiplexer connected to the detector signal amplifier (para. [0033]). The prior arts fail to teach, disclose, suggest or make obvious: a reference detector connected to the detector biasing device and configured to cancel unwanted signals from the FPA
Claims 2-11, 13-14, 16-20 are allowed on the same basis as independent claims 1, 12 & 15 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/MAMADOU FAYE/Examiner, Art Unit 2884